Citation Nr: 0426799	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the amount of $9,606.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to October 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Committee on Waivers and Compromises (Committee) of the Reno, 
Nevada Regional Office (RO) which determined that a waiver of 
the recovery of an overpayment of improved pension benefits 
in the amount of $9,606 was not warranted.

In July 2003, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had been in receipt of pension benefits since 
August 1, 1999, being paid as a single veteran.  On February 
13, 2001, the veteran added his spouse to his award and 
submitted an Eligibility Verification Report (EVR) showing 
income from his spouse.  When added to his pension award, 
this created an overpayment for 1999 through 2000 in the 
amount of $2,296.  In June 2001, the veteran requested a 
waiver of his overpayment.  Further, in October 2001, the 
veteran was informed that his receipt of Chapter 31 benefits, 
which is countable income, made his income excessive for 
pension purposes.  In January 2002 the veteran's debt was 
increased by $7,310.  Waiver of the amount of $9,606 was 
denied by the Committee in February 2002.  

In his July 2003 videoconference hearing, the veteran 
testified that although he has remained married, he was 
separated from his wife during the entire period in which he 
had been receiving pension benefits, only living together 
during a brief attempted reconciliation beginning in June 
2000 and lasting approximately five or six months.  He 
contends that this is the only period in which his wife's 
income should be included for purposes of computing his 
pension.

The veteran, as noted, has disputed the validity of the 
amount of the debt at issue. The United States Court of 
Appeals for Veterans Claims ("the Court") has held that when 
a veteran questions the validity of the debt when the issue 
is entitlement to a waiver of the recovery of an overpayment, 
the VA must make a determination on the validity of such 
debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, 
Schaper requires that the creation issue be adjudicated prior 
to a consideration of whether waiver is warranted on the 
merits.  Therefore, since the veteran and his representative 
have requested that the VA consider whether or not the debt 
of $9,606 was properly created, the Board refers this matter 
to the RO for adjudication. See also VAOPGCPREC 6-98.

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). 
VCAA applies because the regulations governing the propriety 
of the debt are covered by VCAA.  Under VCAA, first, VA has a 
duty to notify the claimant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A.

The veteran has not been sent a VCAA letter with regard to 
the creation issue on appeal.  Accordingly, VA should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  

In September 2003, additional evidence was submitted to the 
Board which is relevant to the issue on appeal.  This 
evidence has not been considered by the RO and there has been 
no waiver received from the appellant of initial adjudication 
of this evidence by the RO.  As such, this evidence must be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1229 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is any evidence showing he did 
not live with his wife prior to June 
2000, or after December 2000, and that 
the inclusion of his wife's income for 
purposes of computing eligibility for 
pension benefits from August 1, 1999 was 
not proper, he must submit that evidence 
to VA.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as to the 
creation issue.

3.  The AOJ should review whether the 
creation of the debt of $9,606 was 
proper.  In the event that the 
overpayment is found to have been 
properly created, the AOJ should provide 
the veteran with a blank financial status 
report and request that he complete this 
form accurately and return it to the AOJ.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the 
Committee should again consider the 
veteran's request for waiver, to include 
review of any evidence not previously 
considered.  If upon completion of the 
requested action, the issue on appeal 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


